Order
Per Curiam:
Frank Demars appeals, following a jury trial, his convictions of six counts of first-degree statutory sodomy, one count of first-degree child molestation, and one count of sexual misconduct with a child, for which he was sentenced to a total of forty-nine years’ imprisonment. Demars argues that the evidence was insufficient to support his conviction of one of the six counts of first-degree statutory sodomy, and that the trial court plainly erred in excluding evidence from his girlfriend that he was repulsed by anal intercourse. Finding no error, we affirm. Rule 30.25(b).